Citation Nr: 0739137	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bilateral hearing loss and tinnitus.  

The veteran testified at a June 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that bilateral 
hearing loss or tinnitus pre-existed service; the presumption 
of soundness on entrance is not rebutted 

2.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  

3.  The veteran's tinnitus is not shown to be etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

A January 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO readjudicated the 
case by way of an August 2007 supplemental statement of the 
case after the notice was provided.  Further, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, a VA examination, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

In a March 2003 statement and during a June 2005 Board 
hearing, the veteran contends that he had preexisting hearing 
problems which were aggravated in service during basic 
training.  He reported that he had hearing problems in 
service and was told by a medical examiner that he should not 
engage in rifle and mortar range training.  He indicated that 
he did not receive any information relative to hearing loss.  
He stated that he was not given any written restrictions and 
thus, was ordered to complete rifle and mortar range 
training.  

Except for an October 1946 separation examination, service 
medical records are unavailable due to a 1973 fire at the 
National Personnel Records Center.  The October 1946 
separation examination reflects scarred eardrums prior to 
service and 15/15 on whispered voice testing.  

On a June 1983 private audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
65
65
LEFT
50
60
70
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  It 
is unclear whether speech recognition scores were obtained 
using the Maryland CNC Test.

Private audiological evaluations completed in April 1994 and 
May 1995 have been associated with the claims file.  Graphs 
of the veteran's audiograms have been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  The April 1994 audiological 
examination report shows that the veteran denied having 
tinnitus at that time.  

VA treatment records from February 2000 to June 2003 show 
that the veteran wears hearing aids in both ears.  A VA 
cumulative audiological record, containing audiological 
evaluation results from May 2000 to March 2007, has been 
associated with the claims file.  The record reflects severe 
sensorineural hearing loss.

On a May 2000 VA audiological evaluation, puretone 
thresholds, in decibels, were 


as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
65
LEFT
60
60
60
60
70

On an April 2002 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
65
70
LEFT
65
60
60
NR
70

On a March 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
NR
70
LEFT
65
70
65
NR
75

On a March 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
NR
70
LEFT
65
70
65
NR
75

On the authorized VA audiological evaluation in June 2007, 
puretone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
70
70
LEFT
65
70
65
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right and 88 percent in the left ear.  Pure 
tone audiometry revealed a moderate to profound sensorineural 
hearing loss with good to excellent speech recognition at 
elevated conversation levels.  

The veteran was afforded a VA examination in June 2007.  The 
examiner reviewed the claims file.  The veteran reported 
having hearing loss that dated back to childhood and 
progressed over time.  The veteran reported increased 
difficulty hearing in the 1950s and reported that he was 
wearing hearing aids in both ears by the 1960s.  He denied 
any occupational or recreational noise exposure.  

He reported that he was told he had hearing loss at the time 
of his entrance examination and during a hearing test in the 
middle of his basic training.  His noise exposure was limited 
to rifle and mortar range training.  The examiner stated that 
his exit physical indicated normal 15 foot whisper tests 
which would imply that he had some normal hearing, but the 
examiner noted that the test was not sensitive for high 
frequency hearing loss.  The veteran's hearing loss continued 
to progress after he was released from the military.  The 
examiner noted that noise induced hearing loss generally does 
not progress after the noise exposure has ceased.  The 
examiner stated that the veteran appears to have a 
preexisting progressive hearing loss, but without an entrance 
and exit audiogram, there is insufficient evidence to 
determine whether his hearing loss or tinnitus were 
aggravated during his military service.  

Although an October 1946 separation examination notes that 
the veteran had "scarred eardrums prior to service," the 
examination report does not reflect a diagnosed hearing loss 
disability or tinnitus prior to service.  The veteran has 
reported having hearing difficulties while in service, and he 
is certainly capable of providing such lay observations. 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence 
is competent to establish features or symptoms of injury or 
illness).  As a layperson, he is not; however, competent to 
say he had a diagnosed hearing loss during service.  
Whispered voice testing did not reflect hearing loss at the 
time of the veteran's separation from service, and there was 
no mention of tinnitus.  There is no evidence of hearing loss 
within one year of service separation.  The June 2007 VA 
examiner stated that the veteran "appears" to have a 
preexisting progressive hearing loss; however, the Board 
finds that this statement is too speculative to establish the 
existence of preexisting hearing loss.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Based on the foregoing, the Board finds that the record on 
appeal does not contain clear and unmistakable evidence that 
hearing loss or tinnitus preexisted service.  See Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).  Thus, the veteran must 
be presumed sound on entrance with application of the legal 
criteria set forth above.  The claim is accordingly, reviewed 
as one for service connection based on service incurrence, 
rather than for service connection on the basis of 
aggravation, and a showing of current disability and a nexus 
between the current disability and service would be 
sufficient to establish service connection.  

As discussed above, the October 1946 separation examination 
contains no reports of tinnitus and there is no evidence of a 
hearing loss disability within one year of service 
separation.  The earliest medical evidence of a diagnosed 
hearing loss disability was in July 1983.  

It is clear that the veteran has a current hearing 
disability.  VA and private audiological evaluations reflect 
auditory thresholds greater than 40 decibels in five of the 
aforementioned frequencies for the both the right and left 
ears.  During the veteran's most recent June 2007 VA 
authorized evaluation, speech recognition scores under the 
Maryland CNC test were less than 94 percent in each ear.  
However, competent medical evidence does not establish a 
nexus between the veteran's current bilateral hearing loss 
and tinnitus to noise exposure in service.

The June 2007 VA examiner noted that the veteran's noise 
exposure was limited to rifle and mortar range training.  The 
veteran's hearing loss continued to progress after he was 
released from the military; however, the examiner stated that 
noise induced hearing loss generally did not progress after 
the noise exposure has ceased.  Finally, the examiner stated 
that without an entrance and exit audiogram, there is 
insufficient evidence to determine whether hearing loss or 
tinnitus were aggravated in military service.  The VA 
examiner did not provide an opinion as to whether or not 
hearing loss or tinnitus was incurred in service, but instead 
appears to indicate that without an entrance and exit 
audiogram it would be speculative to render such an opinion.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, this opinion is insufficient evidence of a nexus 
or relationship between a current hearing loss and tinnitus 
and service.  

The available October 1946 separation examination does not 
indicate a hearing loss disability upon the veteran's 
separation from service and does not indicate any complaints 
or diagnoses of tinnitus in service.  The record contains no 
evidence of sensorineural hearing loss within one year from 
the date of termination of service.  No nexus has been 
established by competent medical evidence, and no in-service 
incurrence was shown.  Thus, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted. 

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
the most competent medical evidence of record does not relate 
current bilateral hearing loss or tinnitus to service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).




C.  Conclusion

Although the veteran does have current diagnoses of bilateral 
hearing loss and tinnitus, medical evidence of record does 
not show that these disabilities were incurred or aggravated 
in service.  Sensorineural hearing loss did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disabilities and his service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has bilateral hearing loss 
and tinnitus etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


